UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7118 Nuveen New Jersey Premium Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 480 5.000%, 1/01/32 1/15 at 100.00 B3 $ 221,894 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 3.6% (2.4% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 Baa3 5.000%, 6/01/41 6/17 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 15.2% (10.0% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 6/15 at 100.00 N/R 5.000%, 12/01/24 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/13 at 100.00 N/R Series 2002D, 5.250%, 7/01/32 – ACA Insured New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/14 at 100.00 N/R Series 2004C, 5.500%, 7/01/23 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A1 2004L, 5.125%, 7/01/19 – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/16 at 100.00 A1 2006A, 5.000%, 7/01/36 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/18 – AMBAC Insured 1/14 at 100.00 A+ 5.000%, 7/01/19 – AMBAC Insured 1/14 at 100.00 A+ 4.750%, 7/01/20 – AMBAC Insured 1/14 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H: 5.000%, 7/01/18 – FGIC Insured 7/14 at 100.00 A2 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 7/14 at 100.00 BBB+ 5.500%, 7/01/23 – RAAI Insured New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 1999A, 6/11 at 100.00 A 5.250%, 6/01/18 – NPFG Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6/11 at 100.00 Aaa 6.000%, 6/01/15 – NPFG Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AA+ 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/25 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 19.160%, 6/01/30 (IF) (4) University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child 4/13 at 100.00 BBB+ Health Institute, LLC, Series 2003, 5.000%, 4/15/21 – AMBAC Insured University of Medicine and Dentistry of New Jersey, Certificates of Participation, University 6/14 at 100.00 BBB+ Housing Associates, LLC, Series 2004, 5.000%, 6/15/29 – NPFG Insured University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A, 5.000%, 12/12 at 100.00 Baa1 12/01/31 – AMBAC Insured Total Education and Civic Organizations Financials – 0.9% (0.6% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill No Opt. Call Ba2 Project, Series 2002, 5.750%, 10/01/21 Health Care – 16.4% (10.9% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A: 5.000%, 2/15/25 2/15 at 100.00 BBB 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A1 Series 2008A, 5.000%, 7/01/27 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA+ Tender Option Bond Trust 3018, 19.402%, 7/01/38 – AGC Insured (IF) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional 7/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized 7/15 at 100.00 Baa3 Hospital, Series 2005A, 5.500%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– Center, Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– Center, Series 2006, 5.125%, 7/01/35 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System 7/11 at 100.00 A2 Obligated Group, Series 2001, 5.625%, 7/01/31 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System 7/11 at 100.00 AA+ Obligated Group, Series 1999, 5.625%, 7/01/12 – AGM Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Palisades Medical Center 7/12 at 101.00 BB+ of New York Presbyterian Healthcare System, Series 2002, 6.625%, 7/01/31 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care 7/15 at 100.00 N/R Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 100.00 BBB– Care System, Series 2006A, 5.000%, 7/01/29 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s 7/18 at 100.00 BBB– Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health 7/13 at 100.00 N/R System, Series 2003, 5.000%, 7/01/23 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 Series 2003, 5.500%, 7/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University 7/11 at 100.00 BBB– Hospital, Series 2000A, 6.875%, 7/01/20 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Atlantic City 7/12 at 100.00 A+ Medical Center, Series 2002, 5.750%, 7/01/25 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore 1/12 at 100.00 N/R Community Hospital, Series 2002, 5.000%, 7/01/22 – RAAI Insured New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AA+ 2007-I, 5.000%, 7/01/38 – AGC Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 6/11 at 100.00 A1 Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 Total Health Care Housing/Multifamily – 3.7% (2.5% of Total Investments) Essex County Improvement Authority, New Jersey, FNMA Enhanced Multifamily Revenue Bonds, Mount 11/12 at 100.00 Aaa Carmel Towers, Series 2002, 4.750%, 11/01/22 (Alternative Minimum Tax) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 5/11 at 100.00 A+ 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.3% (0.2% of Total Investments) New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 4/17 at 100.00 AA 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) Long-Term Care – 1.5% (1.0% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at 11/14 at 100.00 N/R Wards Homestead, Series 2004A, 5.800%, 11/01/31 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/11 at 102.00 A– Jersey, Series 2001, 5.500%, 6/01/21 Total Long-Term Care Tax Obligation/General – 8.8% (5.8% of Total Investments) Freehold Regional High School District, Monmouth County Board of Education, New Jersey, School No Opt. Call AA District Refunding Bonds, Series 2001, 5.000%, 3/01/17 – FGIC Insured Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – 9/16 at 100.00 A1 AMBAC Insured Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 8/20 at 100.00 AA 5.000%, 8/01/27 New Jersey, General Obligation Bonds, Series 1992D: 6.000%, 2/15/11 No Opt. Call AA 6.000%, 2/15/13 No Opt. Call AA Passaic County, New Jersey, General Improvement Refunding Bonds, Series 1993, 5.125%, No Opt. Call Aa3 9/01/12 – FGIC Insured West Deptford Township, New Jersey, General Obligation Bonds, Series 2004, 4.750%, 9/01/17 – 9/14 at 100.00 A– AMBAC Insured Total Tax Obligation/General Tax Obligation/Limited – 41.0% (27.0% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County No Opt. Call Aaa Administration Complex Project, Series 2005, 5.000%, 11/15/26 Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/13 at 100.00 Aa2 12/15/19 – AGM Insured Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series No Opt. Call Aa2 2007, 5.250%, 12/15/22 – AMBAC Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005C, 5.125%, 11/01/18 – AGM Insured Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 – AMBAC Insured 4/15 at 100.00 AA– 5.000%, 4/01/35 – AMBAC Insured 4/15 at 100.00 AA– Middlesex County Improvement Authority, New Jersey, County Guaranteed Open Space Trust Fund 9/13 at 100.00 AAA Revenue Bonds, Series 2003, 5.250%, 9/15/16 New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/25 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.500%, 6/15/31 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 2004A, 5.250%, 7/01/15 – NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of 9/13 at 100.00 AA– Human Services – Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/28 – AMBAC Insured 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 AA– Transformatiom Program, Series 2008A, 5.250%, 10/01/38 New Jersey Sports and Exposition Authority, Convention Center Luxury Tax Bonds, Series 2004, No Opt. Call Baa1 5.500%, 3/01/22 – NPFG Insured New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call AA– Appreciation Series 2010A, 0.000%, 12/15/30 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.500%, 12/15/22 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, No Opt. Call AA– 5.500%, 12/15/16 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005B, 12/15 at 100.00 AA– 5.250%, 12/15/18 – FGIC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 6/15 at 100.00 AA+ 5.000%, 6/15/19 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 AA– 5.000%, 12/15/26 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call AA– 5.000%, 12/15/24 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 A3 2006A, 4.500%, 7/01/36 – CIFG Insured Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, 3/13 at 100.00 Aaa Plainfield Park Madison Redevelopment Project, Series 2003, 5.000%, 3/01/34 – AGM Insured Union County Improvement Authority, New Jersey, General Obligation Lease Revenue Bonds, Series 6/13 at 100.00 Aa1 2003, 5.000%, 6/15/23 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 25.3% (16.7% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 6/15 at 100.00 A– 5.250%, 6/01/20 – NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/15 at 100.00 A+ 1/01/27 – NPFG Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration No Opt. Call Aa3 Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration 9/15 at 100.00 A1 Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 5/20 at 100.00 Aa3 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 Passaic County Improvement Authority, New Jersey, Revenue Bonds, Paterson Parking Deck 4/15 at 100.00 Aa3 Facility, Series 2005, 5.000%, 4/15/35 – AGM Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/34 No Opt. Call Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.094%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 1/14 at 101.00 Aa2 Thirty-Fourth Series 2004, 5.000%, 7/15/34 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 4/12 at 101.00 AA+ Twenty-Fifth Series 2002, 5.000%, 4/15/32 – AGM Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/11 at 100.00 Baa1 Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, 10/13 at 100.00 A3 Series 2003, 5.000%, 10/01/24 – FGIC Insured Total Transportation U.S. Guaranteed – 24.5% (16.2% of Total Investments) (5) Egg Harbor Township School District, Atlantic County, New Jersey, General Obligation Bonds, 4/15 at 100.00 Aa2 (5) Series 2005, 5.000%, 4/01/27 (Pre-refunded 4/01/15) – NPFG Insured Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/13 at 100.00 Aa2 (5) 12/15/19 (Pre-refunded 12/15/13) – AGM Insured Manalapan-Englishtown Regional Board of Education, New Jersey, General Obligation Bonds, Series 2003: 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 BBB (5) 5.000%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 AA (5) New Jersey Economic Development Authority, Revenue Bonds, Yeshiva Ktana of Passaic, Series No Opt. Call N/R (5) 1993, 8.000%, 9/15/18 (ETM) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 7/16 at 100.00 A– (5) 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A2 (5) 2004L, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/15 at 100.00 A1 (5) 2005F, 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 7/14 at 100.00 A+ (5) 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Series 9/11 at 101.00 AAA 2001A, 4.750%, 9/01/20 (Pre-refunded 9/01/11) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System Obligated Group, Series 2003A: 5.000%, 7/01/26 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7/13 at 100.00 N/R (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/12 at 100.00 A2 (5) System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, No Opt. Call N/R (5) Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AAA 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 1/14 at 100.00 AA– (5) 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/35 7/15 at 100.00 AAA (Pre-refunded 7/01/15) – FGIC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Trenton Parking Authority, Mercer County, New Jersey, Guaranteed Parking System Revenue Bonds, 10/13 at 100.00 A3 (5) Series 2003, 5.000%, 10/01/24 (Pre-refunded 10/01/13) – FGIC Insured Total U.S. Guaranteed Utilities – 0.8% (0.5% of Total Investments) New Jersey Economic Development Authority, Pollution Control Revenue Refunding Bonds, Public No Opt. Call Baa1 Service Electric and Gas Company, Series 2001A, 5.000%, 3/01/12 Water and Sewer – 9.1% (6.0% of Total Investments) Bayonne Municipal Utilities Authority, New Jersey, Water System Revenue Refunding Bonds, Series 2003A: 5.000%, 4/01/19 – SYNCORA GTY Insured 4/13 at 100.00 N/R 5.000%, 4/01/24 – SYNCORA GTY Insured 4/13 at 100.00 N/R Jersey City Sewer Authority, Hudson County, New Jersey, Sewer Revenue Refunding Bonds, Series No Opt. Call N/R 1993, 6.250%, 1/01/14 – AMBAC Insured New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 5/20 at 100.00 A Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 11/20 at 100.00 A Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Refunding Bonds, 3/11 at 100.00 Baa1 Hackensack Water Company, Series 1994B, 5.900%, 3/01/24 – NPFG Insured (Alternative Minimum Tax) New Jersey Water Supply Authority, Water Supply Authority Bonds, Manasquan Reservoir, Series 8/15 at 100.00 AA 2005, 5.000%, 8/01/31 – NPFG Insured North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A, 8/12 at 100.00 N/R 5.250%, 8/01/19 – FGIC Insured Stony Brook Regional Sewer Authority, Princeton, New Jersey, Revenue Refunding Bonds, Series No Opt. Call Aa1 1993B, 5.450%, 12/01/12 Wanaque Valley Regional Sewer Authority, Passaic County, New Jersey, Sewer Revenue Refunding No Opt. Call A1 Bonds, Series 1993B, 5.750%, 9/01/18 – AMBAC Insured Total Water and Sewer $ 279,055 Total Investments (cost $261,420,651) – 151.4% Variable Rate Demand Preferred Shares, at Liquidation Value – (52.6)% (6) Other Assets Less Liabilities – 1.2% Net Assets Applicable to Common Shares – 100% $ 168,348,170 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
